Citation Nr: 0414027	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  99-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Deborah A. Hooper, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1954 to August 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the veteran testified before the 
undersigned at a Travel Board hearing.  In September 2002, 
the Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder.  Further development was 
undertaken thereafter.  The claim is ready for appellate 
review.  


FINDING OF FACT

The veteran has a major depressive disorder which is related 
to service


CONCLUSION OF LAW

Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The veteran has been provided VCAA notification.  
Nevertheless, any deficiencies therein are harmless and 
nonprejudicial because his claim is being granted.  

Background

In May 1983, the veteran's original claim for service 
connection for a psychiatric disorder was received.  At that 
time, the veteran indicated that while he was in the service 
in 1955, he suffered from a mental breakdown and was 
hospitalized.  In conjunction with his claim, his discharge 
examination from service was obtained which showed no 
psychiatric abnormality.  

In addition, a morning report from April 19, 1955 through 
May 19, 1955 shows that the veteran reported to sick call 
during that time period.  The nature of the treatment was not 
stated.  The veteran maintains that he was hospitalized at 
Elmendorf Air Force Base for psychiatric treatment during 
service, however, that facility indicated that the available 
clinical records are dated from 1956 onward, after the 
veteran's hospitalization.  

The remainder of the veteran's service records could not be 
obtained since they were destroyed in a fire in 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.

Post-service, the veteran was treated by P. S., D.O., who 
indicated in a May 1983 statement that the veteran had 
anxiety and depression of long-standing duration.  

In July 1983, the veteran was afforded a VA examination.  The 
diagnosis was cyclothymic disorder; rule out; bipolar 
disorder, mixed.  The veteran reported to the examiner that 
he had been hospitalized during service due to nerves and 
personal problems.  The examiner noted that, by history, the 
veteran exhibited a long history of affective disorder.  

In March 1984, the veteran was evaluated by D. A., M.S., who 
diagnosed the veteran as having adjustment disorder with 
mixed emotional features.  The veteran related to his 
examiner that he was hospitalized during service in a 
psychiatric hospital.  

VA mental health records dated from 1996 to 1999 show that 
the veteran has a major depressive disorder.  The veteran 
expressed to his examiners that he was hospitalized during 
service for psychiatric treatment.  

Several reports have been received from the veteran's private 
physician, H. B., dated in February 1999, April 1999, and 
February 2000.  The Board notes that the veteran told Dr. B. 
of his alleged inservice hospitalization for psychiatric 
symptoms.  Dr. B. accepted this history as being accurate.  
In February 1999, Dr. B indicated that the veteran had been 
seen for chronic depression.  In an April 1999 evaluation 
report, Dr. B. reported that the veteran indicated that he 
was hospitalized during 1955 while in service for depression.  
The current diagnosis was major depressive disorder.  In the 
February 2000 statement, Dr. B. opined that, in his 
professional opinion, the veteran's inservice depression 
constituted the initial onset of his current depressive 
disorder.  In support of his statement, Dr. B. referred to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV); his own training and background; his 
25-year experience with veteran and others diagnosed with 
depression; and his evaluations of the veteran.  

The veteran and his wife testified at personal hearings on 
the veteran's behalf.  In sum, the veteran maintained that he 
suffered a nervous breakdown during service, was placed in 
the psychiatric ward of a hospital, and has had problems with 
depression and other symptomatology since that time, as 
confirmed by his wife.  

Also, in support of the veteran's claim, two lay statements 
were received.  In these lay statements, two servicemembers 
who served with the veteran indicated, respectively, that the 
veteran appeared to have psychiatric problems during service 
and also that he had been hospitalized for several weeks for 
depression.  The individual who stated that the veteran had 
been hospitalized indicated that he was the company battle 
clerk and was in charge of the morning reports.  


Analysis

In this case, while the veteran served during wartime, he 
does not allege nor does the record support that a 
psychiatric disorder was incurred or aggravated during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the veteran's service medical records were 
destroyed.  The only service medical record is his discharge 
examination which is negative for any psychiatric 
abnormality.  Also of record is a contemporaneous morning 
report which documents a treatment period from April 19, 1955 
through May 19, 1955.  The veteran maintains that his was a 
hospitalization for psychiatric treatment.  In support of his 
assertion, he has offered two lay statements from individuals 
who served with him.  These persons confirmed that the 
veteran was hospitalized during service.  They indicated that 
it appeared that he had depression. 

The Board notes that the two lay persons are not competent to 
state a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  However, they are competent to report that 
the veteran was hospitalized and they are competent to report 
that he appeared to have symptoms consistent with depression.  
One of the individuals was the company battle clerk and was 
in charge of the morning reports.  Thus, it is reasonably to 
accept that he had knowledge of the veteran's hospitalization 
during service.  

VA has been unable to produce the veteran's service medical 
records.  The Elmendorf Air Force Base does not have record 
prior to 1956.  The medical records dated immediately after 
service are no longer available.  Therefore, VA is left with 
only the evidence cited above.  

The Board finds that the veteran is credible in his statement 
that he was hospitalized during service.  His statement is 
generally supported by the morning report and is supported by 
lay evidence.  The Board further finds that he is credible 
when he states that he received psychiatric treatment.  While 
there is no corroborative medical record showing the exact 
treatment, the lay evidence tends to show that this was the 
case.  The lay evidence is uncontradicted.  Rather, it is 
supported in general by the morning report and by the post-
service evidence.  Specifically, post-service, the veteran 
has always maintained that he was hospitalized for 
psychiatric treatment during service.  His account of what 
happened has always been consistent.  He has always made the 
same statements to the physicians who have treated him when 
he was seeking their professional assistance.  

In viewing the evidence as a whole, it generally supports the 
veteran's statements.  Thus, the Board finds that he is 
credible in his report that he was treated for psychiatric 
problems during an inservice hospitalization.  

The veteran's private physician, Dr. B., has diagnosed him as 
having major depressive disorder.  VA has diagnosed him as 
having the same.  Dr. B. opined that, in his professional 
opinion, the veteran's inservice depression constituted the 
initial onset of his current depressive disorder.  Although 
he relied on statements made by the veteran, the Board has 
found that these statements are credible.  Thus, he relied on 
an accurate history.

In sum, there is evidence of treatment of psychiatric 
symptoms during service.  There is post-service treatment for 
psychiatric diagnoses.  Competent evidence relates currently 
diagnosed major depressive disorder to service.  This 
competent evidence is uncontradicted.  

The Bard notes that the AOJ cited to Miller v. West.  Miller 
addressed whether certain evidence constituted clear and 
unmistakable evidence to rebut a presumption, rather than 
whether it should be accorded any value.  

In light of the foregoing, the Board finds that the veteran 
has a major depressive disorder which is related to service.  
Accordingly, service connection is warranted for major 
depressive disorder.




ORDER

Service connection is granted for major depressive disorder.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



